Citation Nr: 0303059	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  00-10 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
laceration to the dorsum of the right index finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from August 1946 to March 
1949.

This appeal arises from a July 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila, Philippines which granted entitlement to service 
connection for the residuals of a laceration to the dorsum of 
the right index finger.  The RO evaluated this disability as 
noncompensable.  The veteran appealed this evaluation.


REMAND

In his substantive appeal (VA Form 9, Appeal to Board of 
Veterans' Appeals) of March 2000, the veteran requested a 
hearing before the Board of Veterans' Appeals (Board) sitting 
at the RO.  In June 2000 correspondence, the veteran 
indicated that he wished for this hearing to be conducted at 
the RO in San Diego, California.  A December 2002 e-mail from 
the Manila RO to the San Diego RO shows that VA staff in 
Manila requested that the veteran be scheduled for a hearing 
in San Diego.  However, it does not appear that such a 
hearing was ever scheduled and, in fact, there is no record 
in the claims file that such a hearing took place.  Thus, the 
veteran must be scheduled for the next available hearing 
before a traveling member of the Board sitting at the RO in 
San Diego, California.  See 38 C.F.R. §§ 20.703, 20.704 
(2002).

Therefore, in order to ensure that the veteran's due process 
rights, this case is REMANDED to the RO for the following:

The RO should schedule the veteran for 
the next available hearing before the a 
traveling member of the Board sitting at 
the RO in San Diego, California.  He 
should be notified of the time and place 
of this hearing at his last reported 
address.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




